Citation Nr: 0712107	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for Type II diabetes 
mellitus.

4.  Entitlement to service connection for residuals of a 
right foot crush injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
July 1989.  He retired from active duty with more than twenty 
years of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In June 2005, the veteran attended 
a videoconference hearing before the undersigned.

In December 2005, the Board remanded the veteran's appeal for 
additional evidentiary development.

At his June 2005 hearing, the veteran appears to have raised 
the issues of entitlement to service connection for a dental 
disorder secondary to sinusitis; and entitlement to service 
connection for a urinary disorder, also claimed as a residual 
of an appendectomy.  These matters were referred to the RO 
for appropriate action in the December 2005 remand.  The RO 
having failed thereafter to act on this referral, these 
matters are once again referred to it for appropriate 
development.

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.





FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that the appellant suffers from a service-
related sinusitis.

2.  The preponderance of the competent evidence of record is 
against finding that the appellant suffers from a service-
related left knee disability.


CONCLUSIONS OF LAW

1.  Sinusitis was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).

2.  A left knee disability was neither incurred in nor 
aggravated by military service, and left knee arthritis may 
not be presumed to have been incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2006), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 
38 U.S.C.A. § 5103 (a), VA has a duty to notify the claimant 
of the information and evidence needed to substantiate and 
complete a claim, i.e., proof of veteran status, existence of 
a current disability, evidence of a nexus between a current 
disability and service, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

The Board acknowledges that complete notice did not occur 
prior to the rating decision on appeal here being 
adjudicated.  Outweighing this deficiency, however, is the 
fact that the appellant was provided appropriate notice, 
including the applicable regulations, in July 2002 
correspondence and in the April 2004 statement of the case 
(SOC).  The claim was readjudicated in the October 2006 
supplemental statement of the case (SSOC).  

To the extent that there was any deficiency in the timing of 
the notice to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) has held that an SSOC 
that complies with applicable due process and notification 
requirements constitutes readjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (holding that a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Significantly, Mayfield also holds 
that VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Id. at 541.

For the aforementioned reasons, therefore, no additional VA 
development is required to satisfy the statutory duty to 
assist the appellant and provide him appropriate notice.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (adhering strictly to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Further, there is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in July 2002 correspondence, and in the April 
2004 SOC, otherwise fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) to include any failure to provide notice of the 
type of evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal is harmless because the evidence 
preponderates against appellant's claims, and any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are moot.  Simply put, there is no evidence of 
any VA error in notifying the appellant that reasonably 
affects the fairness of this adjudication.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records and pertinent post-service medical records are 
available, the appellant has been afforded VA examinations 
for each claimed disability, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.  Therefore, the Board finds 
that VA has fulfilled its VCAA obligations to the appellant.

The Claims

The veteran claims entitlement to service connection for 
sinusitis and for a left knee disability.  The RO denied 
these claims because the evidence of record fails to 
demonstrate that either of these disorders is related to the 
veteran's period of active duty.  The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b). 

Service incurrence of arthritis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

Sinusitis

The service medical records show that the veteran was treated 
for sinusitis-type symptoms in April 1985.  The records show 
that he was treated on numerous other occasions for symptoms 
attributed to upper respiratory infections.  Postservice 
medical records on file for May 1998 to June 2002 document 
treatment on several occasions for sinusitis.

In April 2006, a VA examiner noted the veteran's primary 
complaint of nasal burning as well as a report of having lost 
some upper teeth on the right side, which loss, the veteran 
recounted, he had been told was caused by sinus disease.  The 
appellant was noted to use Flonase and Allegra.  A computed 
axial tomography (CAT) scan done just prior to the VA 
examination was normal in the nose and sinus areas.  On 
physical examination, a mildly deviated septum was noted.  
The VA examiner found no evidence of a current sinus 
disorder.  

The Board also acknowledges the veteran's December 2006 
statement that he has had a 35-year history of sinus 
problems.  The Board, however, has not found that medical 
evidence exists to support finding a relationship between the 
veteran's reported problems and his period of active duty 
service.  This nexus, or link, having not been established, 
the Board therefore concludes that service connection is 
unwarranted for this claimed disability.

The claim is denied.

Left Knee Disability

The service records show that the veteran reported in May 
1968 that he had injured his knees.  X-ray studies of the 
left knee in August 1968 were negative for any abnormalities.  
At an August 1969 physical, he reported undergoing treatment 
for a recent left knee injury.  The remaining service medical 
records document treatment for right knee complaints, but no 
left knee complaints or findings.  Postservice medical 
records are silent for any reference to a left knee disorder, 
but the veteran testified that since service he has self-
treated all of his left knee symptoms.

At a March 2006 VA examination, the examiner noted that the 
veteran denied any current pain, although he did report 
constant stiffness.  He also denied swelling, heat, redness, 
instability, or locking.  No aggravating factors were 
reported, but the veteran did indicate that he has flare-ups 
15 out of 30 days, reaching severe (eight on a scale of ten) 
pain that can last as long as two weeks.

Following a physical examination, the VA examiner gave a 
diagnostic impression of chondromalacia of the left knee and 
opined that more likely than not this condition bore no 
relation to service.

In view of the foregoing the preponderance of the competent 
evidence is against finding a connection between the 
appellant's current left knee disability and service.  
Indeed, the only competent opinion addressing the etiology of 
any post-service left knee disability, from the March 2006 VA 
examiner, is against the claim.  

Finally, there is no evidence of record that arthritis of the 
left knee was manifest to a compensable degree within one 
year of the veteran's separation from military service in 
July 1989.  38 C.F.R. § 3.309.

In sum, while there is evidence of a current left knee 
disability, and while service medical records include 
complaints and treatment of knee injuries, without competent 
evidence linking a left knee disability disorder to service, 
the benefit sought on appeal cannot be granted. 

The claim is denied.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked statements to VA by the appellant or his 
representative.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay 
statements as to the origins of a current disability, 
however, are not probative because laypersons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above. 
 
As the preponderance of the evidence is against the claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). 


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a left knee disability 
is denied.



REMAND

As to the claim of entitlement to service connection for 
residuals of a right foot crush injury, service medical 
records show that the veteran sustained a crush injury to his 
right foot in October 1968.  X-ray studies showed soft tissue 
swelling, but no fracture.  In April 1972, an object fell on 
the foot; X-ray studies were negative for any abnormalities.  
In May 1982, he reported experiencing additional trauma to 
the right foot.  At his retirement examination, no complaints 
or findings with respect to the right foot were recorded.

Unfortunately, the March 2006 VA examination mistakenly 
addressed a right ankle disorder.  The physical examination, 
diagnostic impression, and opinion addressed an altogether 
different claim than the one actually on remand before the 
RO.  Therefore, on remand, the veteran is to be afforded a VA 
examination addressing the etiology of his residuals of a 
right foot crush injury.

The Board also observes that the March 2006 VA examiner was 
unable to locate all of the pertinent service medical records 
in the claims file.  The Board acknowledges problems with 
legibility and quality of copies.  The Board notes, however, 
that it was able to find the aforementioned October 1968 
service medical records showing that the veteran had 
sustained a crush injury to his right foot, as well as an 
April 1972 report and related X-ray studies in connection 
with an object falling on his foot.  

With respect to diabetes, the service medical records are 
silent for any diagnosis of that disorder.  His retirement 
examination indicates that his lipid levels were elevated.  
Postservice medical records on file show that starting in 
2002, he was diagnosed with Type II diabetes mellitus.

Service personnel records show that the veteran served aboard 
the U.S.S. Enterprise from August 1968 to July 1970.  His 
awards and decorations include the Armed Forces Expeditionary 
Medal, the Vietnam Meritorious Unit Citation, and the Vietnam 
Service Medal.  In November 2002, the National Personnel 
Records Center (NPRC) indicated that the veteran had Vietnam 
service from March 31 to April 17, 1969, and from May 31 to 
June 17, 1969.  These dates correspond to service personnel 
records showing that his ship (the U.S.S. Enterprise) 
participated in combat support operations including air 
strikes on enemy positions.  The NPRC also indicated that 
there was no record of exposure to herbicides for the 
veteran.

At his June 2005 hearing, the veteran indicated that he never 
actually visited Vietnam at any point in service.  Rather, he 
served aboard the U.S.S. Enterprise off the shores of 
Vietnam, and assisted those who were performing operations in 
Vietnam.  In particular, he testified that he would handle 
containers and armaments he now suggests may have held 
herbicides.  He indicated that he did not know the contents 
of the containers at the time.  He also suggested that an 
explosion onboard ship in 1969 might have released herbicides 
into the air.

In this regard, the Board once again, as in the prior remand, 
takes adjudicative notice of the fact that on January 14, 
1969, the Enterprise suffered a series of crippling 
explosions on the flight deck when a missile detonated on 
board an F-4 Phantom.  This explosion triggered huge fires 
fed by thousands of gallons of jet fuel on board other fully 
loaded Phantoms that were located at the stern of the flight 
deck.  As the fires intensified bombs located on board the 
aircraft began to explode.  United States Marines belonging 
to the ship security detachment are known to have assisted in 
battling the fires.  See Trial: Ordeal of the USS Enterprise 
14 January 1969, by Michael Joe Carlin.  The veteran was 
assigned to the Marine security detail attached to the 
Enterprise.

Type II diabetes mellitus is a disease subject to service 
connection on a presumptive basis under 38 U.S.C.A. § 1116 
(West 2002 and Supp. 2006) and 38 C.F.R. § 3.309(e).  The 
only veterans, however, entitled to a presumption of exposure 
to herbicides are those who served in the Republic of Vietnam 
between certain dates.  See 38 C.F.R. § 3.307(a)(6)(iii).  
The veteran has testified under oath that he never set foot 
in Vietnam in service.  The Board notes that this case is 
affected by pending litigation over the stay of the 
adjudication of cases before the Board and VA regional 
offices that are potentially affected by Haas v. Nicholson, 
20 Vet. App. 257 (2006).  The veteran is not precluded, 
however, from demonstrating that he was actually exposed to 
herbicides while serving aboard the U.S.S. Enterprise or at 
any other time while on active duty.

In December 2005, the Board remanded this appeal primarily 
because there was no indication that the RO had attempted to 
verify whether the U.S.S. Enterprise carried herbicide during 
the veteran's service aboard that vessel, or whether the 
above-referenced explosions resulted in the atmospheric 
release of herbicides.  In the Board's opinion, further 
efforts to determine whether the veteran was exposed to 
herbicides deserved to be undertaken.  

Unfortunately, the RO failed to fulfill the remand 
instructions to contact the Naval Historical Center for the 
express purpose of requesting any information detailing the 
nature of any chemicals burned or released during the 
explosion and fire of January 14, 1969 on board the U.S.S. 
Enterprise.  A remand to obtain the information is thus in 
order.  Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the veteran and 
his representative that the current record 
is generally devoid of medical nexus 
evidence showing a relationship between 
military service and residuals of a right 
foot crush injury, or between military 
service and Type II diabetes mellitus.  
The RO should invite the claimant and his 
representative to identify the location of 
any pertinent, not previously submitted 
medical records and provide VA with the 
necessary authorizations to associate this 
information with the record.  The 
appellant may, of course, offer medical 
opinion evidence which concludes, with 
supporting reasons and bases, that his 
military service either caused or 
aggravated his right foot crush injury or 
his Type II diabetes mellitus; or that 
either arthritis of the right foot or 
diabetes mellitus was compensably 
disabling within one year of his July 1989 
separation from active duty.

2.  The RO must contact the Naval 
Historical Center to verify whether the 
U.S.S. Enterprise transported or stored 
containers of herbicides, or armaments 
using herbicides, between January and June 
1969.  The Naval Historical Center must be 
requested to provide any information 
detailing the nature of any chemicals 
burned or released during the January 14, 
1969, explosion and fire on board the 
U.S.S. Enterprise.

3. The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent and etiology of any current 
residuals of a right foot crush injury.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to any diagnosed 
right foot disorder, the examiner must 
opine whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's period of 
service.  A complete rationale must 
accompany any opinion provided.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
file was made.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159. 

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that it is to make its determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duties 
to notify and assist the veteran and any 
other applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  If the 
veteran fails to show for a VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2006).  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).








 Department of Veterans Affairs


